DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-7, 9-14, 16, and 18-23 are allowed under this Office action.

EXAMINER’S AMENDMENT
Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Todd Deveau on July 18, 2022
Claims 1, 3-14, and 16-30, are allowed
The application has been amended as follows:
Claim 3 has been amended to correct the dependency error and the final version of the claim 3 is indicated below:

3. A method according to claim 1 in which the artificial loop closures are created by selecting one or more pairs of nodes of the graph and calculating an edge to link the pair of nodes, each new edge representing a new loop closure.	


Allowable Subject Matter
Claims 1, 3-7, 9-14, 16, and 18-23, are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-7, 9-14, 16, and 18-23, were carefully reviewed and a search with regards to independent claims 1 and 18-19 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1, 3-7, 9-14, 16, and 18-23, specifically independent claims 1 and 18-19,  the prior art searched was found to neither anticipate nor suggest a computer-implemented method of constructing a model of the motion of a mobile device, wherein the method comprises: using a sensor of the device to obtain positional data providing an estimated pose of the mobile device; generating an initial graph based upon the positional data from the sensor, nodes of which graph provide a series of possible poses of the device, and edges of which graph represent odometry and/or loop closure constraints; processing the graph to estimate confidence scores for each loop closure by performing pairwise consistency tests between each loop closure and a set of other loop closures; and generating an augmented graph from the initial graph by: retaining or deleting each loop closure based upon the confidence scores, and inserting artificial loop closure edges into the graph between pairs of retained loop closures.
The most relevant arts searched, Birchfield, etc. (US 20150332489 A1), modified by the applicant admitted prior art, “Robust Loop Closing Over Time” (by Yasir Latif, Cecar Cadena, and Jose Neira, July 2012, hereinafter referred as Yasir), and Eade, etc. (US 20120121161 A1), teach that a computer-implemented method of constructing a model of the motion of a mobile device, wherein the method comprises: using a sensor of the device to obtain positional data providing an estimated pose of the mobile device; generating an initial graph based upon the positional data from the sensor, nodes of which graph provide a series of possible poses of the device, and edges of which graph represent odometry and/or loop closure constraints; and processing the graph to estimate confidence scores for each loop closure by performing pairwise consistency tests between each loop closure and a set of other loop closures. However, Birchfield, modified by Yasir and Eade, does not teaches every claimed limitation, especially the claimed limitation of "processing the graph to estimate confidence scores for each loop closure by performing pairwise consistency tests between each loop closure and a set of other loop closures; and generating an augmented graph from the initial graph by: retaining or deleting each loop closure based upon the confidence scores, and inserting artificial loop closure edges into the graph between pairs of retained loop closures” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612